IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                                                         FILED
                                 January 2013 Term                        June 5, 2013
                                                                      released at 3:00 p.m.
                                                                    RORY L. PERRY II, CLERK
                                                                  SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA

                              Nos. 12-1178 and 12-1186



                 In Re: LILITH H., WYLLOW H., and NATALIE H.



                   Appeal from the Circuit Court of Gilmer County
                         The Honorable Jack Alsop, Judge
                    Case Nos. 11-JA-14, 11-JA-15, and 11-JA-16

                REVERSED AND REMANDED WITH DIRECTIONS


                              Submitted: May 15, 2013
                                Filed: June 5, 2013



Daniel R. Grindo, Esq.                               Patrick Morrisey, Esq.
Law Office of Daniel R. Grindo, PLLC                 Attorney General
Gassaway, West Virginia                              Lee Niezgoda, Esq.
Attorney for Petitioner April B.                     Assistant Attorney General
                                                     White Hall, West Virginia
                                                     Counsel for DHHR

Christina C. Flanigan, Esq.                          Shelly DeMarino, Esq.
Law Offices of Nanners & Willett, L. C.              Shelly DeMarino, PLLC
Buckhannon, West Virginia                            Glenville, West Virginia
Attorney for Petitioner Matthew H.                   Guardian ad Litem for Lilith H.,
                                                     Wyllow H. and Natalie H.


The Opinion of the Court was delivered PER CURIAM.
                              SYLLABUS BY THE COURT

              1.     “Although conclusions of law reached by a circuit court are subject

to de novo review, when an action, such as an abuse and neglect case, is tried upon the

facts without a jury, the circuit court shall make a determination based upon the evidence

and shall make findings of fact and conclusions of law as to whether such child is abused

or neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.” Syl. Pt. 1, In re Tiffany Marie S., 196 W. Va. 223, 470

S.E.2d 177 (1996).



              2.     “W. Va. Code, 49–1–3(a) (1984), in part, defines an abused child to

include one whose parent knowingly allows another person to commit the abuse. Under

this standard, termination of parental rights is usually upheld only where the parent takes

no action in the face of knowledge of the abuse or actually aids or protects the abusing

parent.” Syl. Pt. 3, In re Betty J.W., 179 W. Va. 605, 371 S.E.2d 326 (1988).



              3.     “In the law concerning custody of minor children, no rule is more

firmly established than that the right of a natural parent to the custody of his or her infant

                                              i
child is paramount to that of any other person; it is a fundamental personal liberty

protected and guaranteed by the Due Process Clauses of the West Virginia and United

States Constitutions.” Syl. Pt. 1, In re Willis, 157 W. Va. 225, 207 S.E.2d 129 (1973).



              4.     “Although parents have substantial rights that must be protected, the

primary goal in cases involving abuse and neglect, as in all family law matters, must be

the health and welfare of the children.” Syl. Pt. 3, In re Katie S., 198 W. Va. 79, 479

S.E.2d 589 (1996).



              5.     “Where it appears from the record that the process established by the

Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes for the

disposition of cases involving children adjudicated to be abused or neglected has been

substantially disregarded or frustrated, the . . . case [will be] remanded for compliance

with that process[.]” Syl. Pt. 5, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620

(2001).



              6.     “To facilitate the prompt, fair and thorough resolution of abuse and

neglect actions, if, in the course of a child abuse and/or neglect proceeding, a circuit court

discerns from the evidence or allegations presented that reasonable cause exists to believe

that additional abuse or neglect has occurred or is imminent which is not encompassed by

the allegations contained in the Department of Health and Human Resource’s petition,

then pursuant to Rule 19 of the Rules of Procedure for Child Abuse and Neglect


                                              ii
Proceedings [1997] the circuit court has the inherent authority to compel the Department

to amend its petition to encompass the evidence or allegations.” Syl. Pt. 5, In re Randy

H., 220 W. Va. 122, 640 S.E.2d 185 (2006).



              7.     “In a contest involving the custody of an infant the welfare of the

child is the polar star by which the discretion of the court will be guided.” Syl. Pt. 2, State

ex rel. Lipscomb v. Joplin, 131 W. Va. 302, 47 S.E.2d 221 (1948).



              8.     “In cases involving the abuse and neglect of children, when it

appears from this Court’s review of the record on appeal that the health and welfare of a

child may be at risk as a result of the child’s custodial placement, regardless of whether

that placement is an issue raised in the appeal, this Court will take such action as it deems

appropriate and necessary to protect that child.” Syl. Pt. 6, In re: Timber M. and Reuben

M., No. 12-1138 (W. Va. June 5, 2013).



              9.     “Where a trial court order terminating parental rights merely

declares that there is no reasonable likelihood that a parent can eliminate the conditions

of neglect, without explicitly stating factual findings in the order or on the record

supporting such conclusion, and fails to state statutory findings required by West Virginia

Code § 49–6–5(a)(6) (1998) (Repl. Vol. 2001) on the record or in the order, the order is

inadequate.” Syl. Pt. 4, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001).




                                              iii
Per Curiam:


              Petitioners/respondents below, Matthew H. and April B., challenge the

Circuit Court of Gilmer County’s October 3, 2011, and September 12, 2012, orders

adjudicating them abusive and neglectful and terminating their parental rights,

respectively, to Lilith H., Wyllow H., and Natalie H. in this consolidated appeal.

Petitioners assert that the circuit court erred in finding that an altercation involving

Matthew H. and April B.’s father, which was witnessed by the children, constituted abuse

and/or neglect and further that the circuit court erred in terminating their parental rights

following what they contend was a successful completion of their respective

improvement periods.



              Upon careful review of the briefs, the appendix record, the arguments of the

parties, and the applicable legal authority, we find that the circuit court erred in

adjudicating Matthew H. and April B. abusive and neglectful and in terminating their

parental rights on the basis of allegations which were not the subject of the adjudication.

Therefore, we reverse the circuit court’s adjudication and subsequent disposition and

remand this case for further proceedings, as appropriate, consistent with this opinion.




                                             1
                       I. FACTS AND PROCEDURAL HISTORY

               On August 6, 2011, a physical altercation occurred between petitioner

Matthew H. and Randy B.,1 petitioner April B.’s father, at petitioners’ home; the home

was owned by Randy B., but petitioners were living there. Randy B. was riding past the

home on an ATV when Matthew H. made an obscene gesture toward him. Randy B.

stopped his ATV and approached Matthew H. and a verbal argument ensued, followed by

an exchange of blows. It is unclear who threw the first punch; however, the parties

indisputably engaged in mutual combat. Randy B. admitted to choking Matthew H., who

was later diagnosed with a fractured eye socket. At the time the altercation began,

petitioner April B. was inside the house with the children, Lilith H., Wyllow H., and

Natalie H.2 As the altercation progressed, April B. came out of the house to attempt to

intervene; she then also became involved in the physical altercation and struck her father.

At some point during April B.’s involvement in the altercation--whether simultaneously

with or subsequent to is unclear--the three children also came outside and observed the

altercation. Matthew H. then threatened to get a gun and went into the house; Randy B.

left and Matthew H. alleges that Randy B. also threatened to return with a gun.

Witnesses indicated that Matthew H. then emerged from his house with his hands behind


      1
        We follow our past practice in juvenile and domestic relations cases which
involve sensitive facts and do not utilize the last names of the parties. See, e.g., West
Virginia Dept. of Human Services v. La Rea Ann C.L., 175 W.Va. 330, 332 S.E.2d 632
(1985).
      2
          The children were ages 5, 7, and 8, respectively, at the time of the altercation.

                                               2
his back as though he had a weapon, but there is no evidence that he actually obtained a

weapon. The police were called to the scene and domestic battery charges were filed

against Matthew H., April B., and Randy B. Notably, April B. immediately filed a

domestic violence petition against her father, Randy B.



              The Department of Health and Human Resources (hereinafter “DHHR”)

filed an abuse and neglect petition on August 10, 2011, alleging that there existed “an

imminent danger to the children’s physical well being” inasmuch as they “witnessed their

father and grandfather fighting and punching each other” and “their father and

grandfather have both threatened to shoot each other.” As to April B., the petition

alleged that she “appear[ed] emotionally and mentally unable to protect the children.”

The petition further alleged that the children “had head lice, and fleas upon their person.

Their clothing and bodies were dirty and the body odor indicated poor hygiene.” 3

Finally, the petition also noted that the petitioners had been investigated twice

previously—in January, 2007, and May, 2011--but that “no abuse or neglect was

substantiated.”


       3
         These allegations were apparently not substantiated inasmuch as the case worker
who filed the petition testified that the children “were not so filthy as to seem neglected.”
Further, no witness testified to seeing fleas upon the children, and the case worker was
uncertain whether the children actually had head lice. Moreover, as discussed more fully
infra, although there was testimony about the cleanliness of the home in which the
children were living at the time of the altercation, no such allegations were ever made
part of the petition, nor were they identified as part of the basis of the circuit court’s
adjudication or disposition.


                                             3
              At the preliminary hearing on August 18, 2011, the investigating officer

testified consistent with the above version of events, but noted that there had been

previous altercations between Matthew H. and Randy B. involving gun threats. When he

served the criminal complaint on Matthew H., he noted that there were “animals

everywhere,” flies and gnats in the house around the lights, and the floor was dirty. He

observed no food lying around, but characterized the house as “disgusting.” The DHHR

caseworker who filed the petition testified that during her initial home visit subsequent to

the petition, she observed many exotic and other animals, 4 noted the home was

“cluttered,” a trash can overflowing, dishes with rotting food on them in the sink, as well

as an odor. Although she did not include the condition of the home in her petition

because she had not yet been there at the time of filing, she testified she thought it was

serious enough to include. However, the record reveals no formal amendment of the

petition to include the condition of the home.



              The circuit court found that sufficient imminent danger existed such as to

remove the children from the home and ordered petitioners to undergo psychological

evaluations; they were granted six hours of unsupervised visitation every weekend. The

court predicated its ruling on the “domestic violence” which occurred in front of the



       4
         The worker testified that she observed an alligator, four to five chinchillas,
fifteen to twenty aquariums full of rats, an iguana, a toucan, a snake, a spider, a lizard,
and an inside dog.


                                             4
children, rejecting Matthew H.’s argument that the underlying cause of the violence had

been addressed by virtue of the domestic violence petition filed against Randy B.



              On September 1, 2011, an adjudication hearing was held during which the

court heard testimony from various witnesses regarding the altercation, including Randy

B., who testified consistent with the facts noted above, adding that 1) the verbal

altercation began because he was evicting petitioners from the home effective August 23;

and 2) he and Matthew H. had a history of verbal altercations and threats. Notably, no

testimony was adduced regarding the condition of the children, the home, or any issues

between April B. and Matthew H. and the circuit court made no reference to any such

issues in its oral findings or order. Nonetheless, the circuit court adjudicated the children

abused and neglected, finding that Matthew H. “had an altercation . . . with the maternal

grandfather and threatened to get a firearm in the presence of the Infant respondents” and

April B. “failed to protect the Infant Respondents.”5 The circuit court granted six hours a

week supervised visitation because the guardian ad litem expressed concerns that the

children were being “coached” and that the case was being discussed with them.



       5
         During its ruling, although not contained in the adjudication order, the circuit
court stated that April “failed to take appropriate action to protect the health, safety and
welfare of the children by bringing them to the scene where this altercation was
occurring[.]” (emphasis added). As indicated above, the undisputed testimony indicates
that the altercation took place outside the petitioners’ home, from which petitioners
contend the children emerged unbeknownst to anyone, during the course of the
altercation.


                                             5
               Subsequent to the adjudication, the guardian ad litem filed a motion to

compel the DHHR to amend its petition or file a new one to include allegations regarding

the condition of the children and home. At a hearing on the motion on September 22,

2011, the guardian ad litem argued that she had interviewed the children, who noted that

they did not like foster care because they had to bathe every day. She testified that the

children stated that they did not previously bathe every day because their mother had to

heat the water on the stove. The guardian ad litem further represented that she had

visited the home and taken photos a few days after the family moved out, noting that the

condition of the home was “very, very poor.”



               The circuit court ruled that since adjudication had already occurred, the

petition could not be amended to include new allegations, but all parties agreed that the

court could consider the condition of the home for purposes of disposition.6 As such, the


      6
          The court stated,

               the Court is of the opinion that any relevant information as to
               the condition of the home, as to conditions that need to be
               addressed, can be presented at the dispositional hearing, and
               neither the State of West Virginia nor the Guardian Ad Litem
               would be prohibited from submitting evidence in regards to
               these alleged deficiencies. I don’t think we’re limited to the
               deficiencies outlined in the petition for adjudication or the
               time before this adjudication. As it comes to disposition I
               think the Court can and the Court will address all deficiencies
               out of which this case arises.

(emphasis added). Although petitioners’ respective counsel objected to the motion to
compel, they agreed that allegations regarding the home and children could be considered
(continued . . .)
                                            6
State called the DHHR caseworker, who testified that the residence did not appear to be a

safe, fit, and habitable place for the children to reside, but noted further that the

petitioners had subsequently moved into a residence she had not inspected. Nevertheless,

she recommended an improvement period for petitioners.



              As a result of the foregoing testimony, the court “reluctantly” granted a six-

month post-adjudicatory improvement period to include a substance abuse evaluation,7

drug counseling, anger management, individual and family counseling, batterers’

counseling, and parenting classes. On March 12, 2012, petitioners were granted a ninety-

day extension of their improvement period.        On June 11, 2012, the court changed

visitation to two, four-hour supervised visits per week due to reports that the parents were

“still arguing and did not disclose to the MDT team that they were getting evicted”; the

court further found that the petitioners were “blaming and threatening everyone involved




by the court at disposition and were prepared to go forward with the hearing. This ruling
was not assigned as error in this appeal. However, as discussed infra, neither the
condition of the children nor the home ultimately formed the basis of the court’s
disposition, based on the order and transcript.
       7
        Evidence was adduced during the September 22, 2011, hearing regarding
Matthew H.’s positive drug test at the preliminary hearing; he tested positive for THC
and proxyphene, a narcotic pain reliever. April B.’s drug test was negative. However,
the substance abuse evaluation apparently revealed that petitioners had no substance
abuse issues and therefore, services were unnecessary in that regard. During oral
argument, however, counsel represented that post-termination visitation was recently
suspended, in part, due to Matthew H. testing positive for methamphetamine.


                                             7
in the case rather then [sic] taking responsibility for their own actions and behaviors.”

The court then set the case for disposition.



              On August 30, 2012, the court held a dispositional hearing and terminated

the petitioners’ parental rights. The court heard testimony from a variety of service

providers, whose testimony centered exclusively around the allegedly contentious

relationship between April B. and Matthew H.8 No testimony was adduced regarding the

relationship between Matthew H. and Randy B., the condition of the children, or the

home. With the exception of seven batterers’ intervention classes out of a total thirty-two

classes required, the witnesses testified that petitioners completed all aspects of their




       8
         In particular, the court heard testimony from April B.’s counselor, who testified
that Matthew H. was “mentally and verbally abusive” to April B. when he was not taking
his medications and “says mean and hurtful things to her” and “calls her names to the
girls.” The counselor further testified, however, that she thought that since Matthew H.
had recently obtained employment, it was likely that the “psychological abuse” would
cease. A co-worker of April B. further testified about an incident which occurred just
prior to the hearing where Matthew H. showed up at April B.’s workplace, raising his
voice to her and attempting to confront her regarding what Matthew H. described as
allegations that April B. had been unfaithful to him.

        Matthew H.’s therapist testified that initially he was uncooperative in counseling
sessions, but had substantially improved in the two months preceding the hearing. She
testified that he was being “open-minded” and “putting into practice the anger
management that we have been going over.” She testified that he called in for sessions
when he was out of town working, even when his insurance would not cover it.


                                               8
improvement period.9 The worker who supervised petitioners’ visitation testified that no

visits were cancelled and that all interactions were familial and affectionate.



              Nevertheless, the DHHR caseworker testified that it was in the children’s

best interest to remain in the custody of the DHHR. In support, she stated that the

children advised her that their parents argued in front of them; however, she further

testified that the kids loved their parents and had a strong bond with them. She noted that

in petitioners’ “provider reports” that Matthew H. had threatened the lives of “everyone

in the case.” The guardian ad litem likewise argued in support of termination, stating to

the court that the petitioners had failed to take responsibility for the acts giving rise to the

proceedings and simply “didn’t get it.”



              The DHHR representative was further critical of April B. because she had

“remained in the relationship with Matthew.” She conceded April B. had successfully

completed services, but “she continues to maintain contact and live in the same residence

where there’s emotional, psychological violence and even physical violence that was



       9
         The DHHR worker testified that Matthew H. had attended twenty-five out of
thirty-two batterers’ intervention sessions as well as counseling and psychiatric
appointments. She was critical of his failure to attend the final seven sessions of
batterers’ intervention, but testified that he had obtained employment in Pennsylvania and
that the program could not accommodate his travel schedule. Petitioners testified that
they attempted to coordinate an alternate program in Pennsylvania where he could
complete the sessions, but were unsuccessful.


                                               9
reported[.]” 10   However, April B. testified that she remained committed to her

relationship with Matthew H., but “if it comes to the point between him and my children,

of course, I would choose my children.” Critically, when pressed on why she had not

previously acted on her willingness to leave Matthew H., she responded that “[a]s of the

last MDT meeting, we were all under the impression that you were sending the kids

home” and “there was hope that we would still be a family unit and not a broken family.”

She testified that the CPS worker told her “our goal at CPS is to reunite the family, not

break the family up.”11




       10
         There is no indication in the appendix record of any evidence of physical
violence between April B. and Matthew H.
       11
         The appendix does not contain any documents reflecting the family case plan
established, nor is the content of it mentioned in any of the hearing transcripts. Although
we find it unnecessary to assess the petitioners’ compliance with their improvement
period, as discussed infra, we note that April B.’s testimony suggests that the family case
plan did not set forth the requirement that April B. leave Matthew H. Certainly, the
requirements of the improvement period as set forth in the circuit court’s order included
no such directive.

        As such, we note that in this case, it appears that to the extent successful
completion of April B.’s improvement period was conditioned on her termination of her
relationship with Matthew H., such requirement was not clearly expressed to her. The
clear expression of the meaningful steps required of a parent to successfully complete his
or her improvement period is

               designed to foreclose a natural parent from being placed in an
               amphorous [sic] improvement period where there are no
               detailed standards by which the improvement steps can be
               measured. It also provides a meaningful blueprint that the
               DHS can monitor and which will also give the court specific
(continued . . .)
                                             10
                Following this testimony, the circuit court terminated the petitioners’

parental rights. The court noted that April B. appeared physically intimated and fearful

of Matthew H., but that she was wholly unwilling to do anything to separate herself from

his behavior.12 The court indicated that she had “several opportunities during the course

of this case” to leave Matthew H. but had not done so. The court found that Matthew H.

wanted to “blame everybody but himself.” As a result, the circuit court found that there

were no “reasonable grounds that the conditions out of which this abuse and neglect

arose, can or will be corrected within the foreseeable future[.]” This appeal followed.




                information to determine whether the terms of the
                improvement period were met.

State ex rel. West Virginia Department of Human Services v. Cheryl M., 177 W. Va. 688,
693-94, 356 S.E.2d 181, 186-87 (1987).
       12
            The court stated:

                I have never seen a witness that physically appeared to be any
                more intimidated or fearful of someone than the respondent
                mother does to the respondent father in this case, but I also
                have never seen anyone . . . less willing to accept that issue
                and to correct that situation.

In spite of this finding, the circuit court at no time undertook an analysis of whether April
B. was a “battered parent” as defined by West Virginia Code § 49-1-3(3) (2011) and
therefore to be afforded such treatment as a “battered parent” with regard to adjudication
and disposition.



                                             11
                              II. STANDARD OF REVIEW

               This Court has held, with regard to our review of abuse and neglect

findings:

                      Although conclusions of law reached by a circuit court
               are subject to de novo review, when an action, such as an
               abuse and neglect case, is tried upon the facts without a jury,
               the circuit court shall make a determination based upon the
               evidence and shall make findings of fact and conclusions of
               law as to whether such child is abused or neglected. These
               findings shall not be set aside by a reviewing court unless
               clearly erroneous. A finding is clearly erroneous when,
               although there is evidence to support the finding, the
               reviewing court on the entire evidence is left with the definite
               and firm conviction that a mistake has been committed.
               However, a reviewing court may not overturn a finding
               simply because it would have decided the case differently,
               and it must affirm a finding if the circuit court’s account of
               the evidence is plausible in light of the record viewed in its
               entirety.

Syl. Pt. 1, In re Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996). With these

principles in mind, we turn to the petitioners’ assignments of error.



                                    III. DISCUSSION

Adjudication

               Petitioner Matthew H. asserts that the circuit court erred in adjudicating

him abusive and/or neglectful because he merely acted in self-defense during the

altercation, which he contends was instigated by Randy B. Petitioner April B. adopts a

similar argument and contends that, for her part, she was merely attempting to break up

the altercation.   Both parties contend that the children “ventured” from the home

                                             12
unbeknownst to them. The DHHR counters that it was Matthew H. who instigated the

fight by gesturing to Randy B. and then refusing to “stand down” when the fight

escalated. The DHHR takes the position that April B. chose to protect Matthew H. rather

than her children in attempting to intervene in the altercation. The guardian ad litem

essentially argues simply that domestic violence occurred in front of the children and is

therefore per se abuse and/or neglect.



              Although the circuit court did not identify the statutory basis for its

adjudication and referred simply to the children as being “abused and/or neglected,” it

presumably based its adjudication on West Virginia Code § 49-1-3(1)(D) (2011), which

defines an “abused child” as one “whose health or welfare is harmed or threatened by . . .

[d]omestic violence as defined in section two hundred two [§ 48-27-202] article twenty-

seven, chapter forty-eight of this code.” West Virginia Code § 48-27-202 (2010) defines

“domestic violence,” as the “occurrence of one or more of the following acts between

family or household members,” which “acts” include “[a]ttempting to cause or

intentionally, knowingly or recklessly causing physical harm to another[.]” 13 Upon

determining that Matthew H. abused the children by subjecting them to “domestic




       13
         West Virginia Code § 48-27-204 (2002) provides the operative definition of
“family or household members.” The circuit court, however, did not undertake an
analysis of the statutory definition to ensure that the statute contemplated the relationship
between Randy B. and Matthew H.; nonetheless, they do appear to qualify as “family or
household members” by operation of West Virginia Code § 48-27-204(8).

                                             13
violence,” the circuit court ostensibly then derived April B.’s adjudication from the

following:

              W. Va. Code, 49–1–3(a) (1984), in part, defines an abused
              child to include one whose parent knowingly allows another
              person to commit the abuse. Under this standard, termination
              of parental rights is usually upheld only where the parent
              takes no action in the face of knowledge of the abuse or
              actually aids or protects the abusing parent.

Syl. Pt. 3, In re Betty J.W., 179 W.Va. 605, 371 S.E.2d 326 (1988).



              Although this Court does have concerns about the health and welfare of the

subject children as discussed more fully infra, we are nonetheless left with the firm

conviction that the circuit court’s finding that the children were abused and/or neglected

because they witnessed the altercation between their father and grandfather was clearly

erroneous. We reach this conclusion without delving into the genuine dispute between

the parties as to which combatant is most “at fault” for having instigated the altercation.

Rather, we find that this unfortunate, yet isolated occurrence, was not sufficient to

constitute abuse and/or neglect on the part of Matthew H., nor was the fact that the

children witnessed this occurrence sufficient to constitute abuse and/or neglect on the part

of April B. Moreover, during oral argument in this matter, counsel represented that the

children are currently placed with Randy B., the fellow combatant and alleged aggressor

which gave rise to the adjudication. We can discern no conceivable justice in stripping

petitioners of their children for certain behaviors, only to place the children with another

who engaged in precisely the same conduct.

                                            14
              While this Court is quick to note that we are disturbed by and strongly

disapprove of all three combatants’ behavior and seeming disregard for the proximity of

small children to their exchange, we find that the circumstances of this particular case are

simply too attenuated from the type of household domestic violence from which an abuse

and neglect adjudication may derive.          To that end, although the altercation may

definitionally qualify as “domestic violence” under West Virginia Code § 48-27-202, we

note that Randy B. did not reside in the household with Matthew H. and the children; as

such, the children’s exposure to their vitriol was limited. Randy B. testified that April B.

had severely restricted his interaction with the family as a direct result of the animosity.

We find that, although both Matthew H. and Randy B. testified to a history of verbal

altercations and threats, the record is devoid of any evidence of prior, much less

recurrent, physical violence between them. Although previous verbal incidents—at least

one of which involved Randy B.—were cursorily alleged in the petition, the DHHR noted

that such allegations were unsubstantiated.



              With respect to April B., we simply cannot find that her actions, in

attempting to intervene and thereby becoming involved in the altercation is tantamount to

“aid[ing] or protect[ing]” Matthew H. or constitutes neglect of her children. While cooler

heads would certainly indicate that a wiser course would have been to call the police, we

cannot say that she neglected her children by choosing in the heat of the moment to

attempt to bring the altercation—bearing witness to which the circuit court found caused

the children emotional harm—to an end. We find no evidence that petitioners knowingly
                                        15
subjected the children to this incident, despite the strong likelihood that, as children, they

may venture outdoors, curious about the commotion. Finally, we believe the unexpected

and isolated nature of this event is underscored by petitioners’ efforts to ensure that such

an event did not recur by obtaining a DVP against Randy B.



              This is not to say, however, that the children were not disturbed by

witnessing the altercation and that the contentious relationship between their father and

grandfather is not a constant source of anxiety and concern to them. However, neither

parents, nor the courts through exercise of the State’s parens patriae powers, can ensure a

childhood experience entirely free from emotional upset and occasional unpleasantness

which obtains from the complexities of human relationships. We simply cannot agree,

under these particular circumstances, that the petitioners created an environment of abuse

and/or neglect which threatened their children’s health or welfare sufficient to justify

their adjudication as abusive and/or neglectful.



              In difficult cases such as this, we have often reminded lower courts that

              [i]n the law concerning custody of minor children, no rule is
              more firmly established than that the right of a natural parent
              to the custody of his or her infant child is paramount to that of
              any other person; it is a fundamental personal liberty
              protected and guaranteed by the Due Process Clauses of the
              West Virginia and United States Constitutions.

Syl. Pt. 1, In re Willis, 157 W.Va. 225, 207 S.E.2d 129 (1973). While we do not

lightly—and seldom do—disturb the results of the lower courts’ Herculean efforts to


                                             16
balance the safety and well-being of children, while protecting parents’ fundamental

rights, this case leaves us with the firm conviction that the circuit court clearly erred in its

finding of abuse and/or neglect and we therefore reverse the court’s October 3, 2011,

order to that effect.



Disposition

               Having determined the circuit court’s adjudication to be error, it is

procedurally unnecessary to determine whether the circuit court likewise erred in

terminating the petitioners’ parental rights. Nevertheless, we write further to address the

troubling development of this case—both factually and legally. This Court cannot turn a

blind eye toward the abuse and neglect allegations which lurk in the periphery of this

matter, merely because they evaded proper handling below. “Although parents have

substantial rights that must be protected, the primary goal in cases involving abuse and

neglect, as in all family law matters, must be the health and welfare of the children.” Syl.

Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996). See also State v. Julie G., 201

W. Va. 764, 776, 500 S.E.2d 877, 889 (1997) (Workman, C. J., dissenting) (“Courts are

[] statutorily reposed with a strong obligation to oversee and protect each child who

comes before them.”).      Our review of this matter reveals that the DHHR failed to

properly amend the petition prior to adjudication and the circuit court failed to permit

proper amendment post-adjudication, such as to encompass all of the allegations made

evident during the course of the proceeding. Furthermore, we find that the circuit court’s

analysis and findings in support of the disposition were deficient. These errors are of
                                           17
such a nature and magnitude such as to render the proceedings below a failure of their

essential purpose.



   1. Failure to Amend Petition

              We observe that the petitioners’ second assignment of error regarding the

circuit court’s termination of their parental rights, merely circles around, but does not

identify, the most problematic aspect of the court’s disposition. Petitioners contend that

the circuit court erred in terminating their parental rights because they successfully

completed their improvement periods. Whether or not that is the case, this Court declines

to address, as noted above.       However, this Court takes notice of the plain error

permeating the disposition wherein the circuit court terminated the parental rights on the

basis of allegations and issues which were never properly made subject of the

adjudication. “[I]t is within the authority of this Court to ‘sua sponte, in the interest of

justice, notice plain error.’” Cartwright v. McComas, 223 W. Va. 161, 164, 672 S.E.2d

297, 300 (2008) (quoting Syl. Pt. 1, in part, State v. Myers, 204 W.Va. 449, 513 S.E.2d

676 (1998)). We find that this error was occasioned by the circuit court’s erroneous

reading and application of the Rules of Procedure for Child Abuse and Neglect

Proceedings regarding amendments to petitions, as well as the DHHR’s lack of diligence

with respect to additional abuse and neglect issues. To that end,

              [w]here it appears from the record that the process established
              by the Rules of Procedure for Child Abuse and Neglect
              Proceedings and related statutes for the disposition of cases
              involving children adjudicated to be abused or neglected has

                                            18
             been substantially disregarded or frustrated, the . . . case [will
             be] remanded for compliance with that process[.]

Syl. Pt. 5, in part, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620 (2001).



             Rule 19 of the Rules of Procedure for Child Abuse and Neglect governs

amendments to petitions and provided, at the time of this adjudication, that petitions may

be amended at any time until the final adjudicatory hearing, provided that the adverse

party was granted sufficient time to respond to the amendment. Critically, Rule 19

further provided that “[a]fter the final adjudicatory hearing begins, a petition may be

amended if the amendment does not prejudice an adverse party.” (emphasis added).

During the course of the proceedings below—following adjudication, but prior to

disposition—Rule 19 was amended to, in part, provide further direction to circuit courts

in dealing with post-adjudicatory amendments. The Rule now reads, in pertinent part:

             (b) Amendments after the adjudicatory hearing. – If new
             allegations arise after the final adjudicatory hearing, the
             allegations should be included in an amended petition rather
             than in a separate petition in a new civil action, and the final
             adjudicatory hearing shall be re-opened for the purpose of
             hearing evidence on the new allegations in the amended
             petition. 14

      14
          It should be noted that this amendment merely provides further procedural
guidance to the circuit court in handling new allegations, i.e. such allegations may be
addressed by way of amended petition and re-opening the adjudication, rather than
requiring a new action to be filed. In no way does the amendment set forth a “new”
requirement that post-adjudicatory allegations must be acknowledged and properly,
systematically adjudicated. Any interpretation that Rule 19 previously suggested that
post-adjudicatory allegations must simply be disregarded if prejudice would result from
their inclusion in the pending proceeding is wildly inconsistent with the “clear language
(continued . . .)
                                           19
West Virginia Rules of Procedure for Child Abuse and Neglect (2012) (footnote added).



              In the case below, the guardian ad litem moved to compel the DHHR to

amend its petition to include allegations regarding the condition of the children and the

home; the circuit court summarily found that such amendment could not occur post-

adjudication, in clear contravention of Rule 19, even as it then existed. The circuit court

reached this conclusion despite counsel for both petitioners conceding that they were not

prejudiced by the court’s consideration of such evidence for purposes of disposition. See

n.6, infra.   Accordingly, the record is devoid of anything but the initial, troubling

evidence regarding the hygiene of the children and unsanitary condition of the home

adduced during the preliminary hearing; at the adjudicatory hearing, the parents had

moved into a home that the DHHR had not inspected. The DHHR caseworker testified

that she believed the condition of the home was serious enough to include in the petition,

yet the circuit court did not permit amendment of the petition, nor, more importantly,

base any portion of his adjudication on those allegations. Subsequent thereto, there is

absolutely no reference to whether proper care and treatment which directly affected the

physical well being of the subject children was an ongoing concern. As such, these

troubling allegations wholly eluded meaningful adjudication and commensurate attention

during the improvement period.


and substantive tenor of abuse and neglect law[.]” Julie G., 201 W. Va. at 776, 500
S.E.2d at 889 (1997) (Workman, C. J., dissenting).

                                            20
              However, despite our concern regarding the neglect allegations regarding

the children and the home which “fell through the cracks” due to the circuit court’s

erroneous handling of the requested amendment, we are most startled by the fact that at

no time did the DHHR, the guardian ad litem, or the circuit court even discuss the

necessity of amending the subject petition to include the relationship between the

petitioners as a part of the subject adjudication. April B. and Matthew H.’s contentious

relationship overwhelmed the evidence regarding their improvement period and formed

the sole basis of the court’s termination of their parental rights. Yet, at no time did the

circuit court make a finding that their interactions, while unsettling, rose to the level of

“domestic violence” pursuant to West Virginia Code § 48-27-202, such as to render the

children “abused children” pursuant to West Virginia Code § 49-1-3(1)(D). Rather, the

circuit court made its erroneous threshold finding that the altercation between Matthew

H. and Randy B. rendered the children abused and neglected, then insinuated itself into

the quarrelsome relationship between April B. and Matthew H. The circuit court then

terminated their parental rights on the basis of their continued acrimony, which was never

even alleged to constitute abuse and/or neglect in the petition or at any time during the

proceedings. This action served to “back door” adjudication. See Syl. Pt. 2, Julie G., 201

W. Va. 764, 500 S.E.2d 877 (limiting basis of adjudication to conditions existing at time

of, and as alleged in, the petition); cf. Syl. Pt. 6, In re Carlita B., 185 W. Va. 613, 408




                                            21
S.E.2d 365 (1991) (requiring court, at conclusion of improvement period, to determine if

sufficient improvement has been made in context of all circumstances of case).15



              To that end, this Court has provided clear guidance to courts on their

authority, if not obligation, to compel newly-discovered or developed abuse and neglect

allegations to be made part of a petition:

              To facilitate the prompt, fair and thorough resolution of abuse
              and neglect actions, if, in the course of a child abuse and/or
              neglect proceeding, a circuit court discerns from the evidence
              or allegations presented that reasonable cause exists to
              believe that additional abuse or neglect has occurred or is
              imminent which is not encompassed by the allegations
              contained in the Department of Health and Human
              Resource’s petition, then pursuant to Rule 19 of the Rules of
              Procedure for Child Abuse and Neglect Proceedings [1997]
              the circuit court has the inherent authority to compel the
              Department to amend its petition to encompass the evidence
              or allegations.

Syl. Pt. 5, In re Randy H., 220 W.Va. 122, 640 S.E.2d 185 (2006).        In Randy H., we

found that the circuit court had the authority to compel the DHHR to investigate

allegations which arose post-petition and “a duty to make findings of fact and

conclusions of law regarding those allegations.” Id. at 127, 640 S.E.2d at 190; see also In

re T.W., 230 W.Va. 172, 737 S.E.2d 69 (2012).

       15
         See also Julie G., 201 W. Va. at 776, 500 S.E.2d at 889 (Workman, C. J.,
dissenting) (“While . . . evidence concerning matters not alleged in the original petition
[may not] alone support an adjudication of abuse and neglect absent an amendment, such
evidence is clearly relevant insofar as it would ‘tend[] to make the existence of any fact
that is of consequence to the determination of the action more probable or less
probable[.]’” (citing W.V.R.E. 401)).

                                             22
              It is clear to this Court that there remain unaddressed issues within this

family that, due to a confluence of errors, were not appropriately adjudicated. These

issues obviously include, but may not be limited to, whether the petitioners cared for the

children and their home in a manner which ensured their safety and welfare, and further

whether their volatile relationship constitutes “domestic violence” sufficient to render the

children abused as a result of their exposure thereto. As described above, none of these

concerning allegations were ever properly adjudicated; the purported “domestic violence”

between the petitioners arose seemingly out of thin air at some point in the proceedings

as the underpinning of the abuse and neglect petition. This Court has recently held:

              In cases involving the abuse and neglect of children, when it
              appears from this Court’s review of the record on appeal that
              the health and welfare of a child may be at risk as a result of
              the child’s custodial placement, regardless of whether that
              placement is an issue raised in the appeal, this Court will take
              such action as it deems appropriate and necessary to protect
              that child.

Syl. Pt. 6, In re: Timber M. and Reuben M., No. 12-1138 (W. Va. June 5, 2013).



              Accordingly, upon remand, the DHHR is directed to file an amended

petition, if appropriate, to include any and all allegations which it believes threaten the

health or welfare of these children, to the extent that adequate grounds exist for such

amendment. To the extent an adequate basis exists, such amendment should include but

is not limited to any alleged “domestic violence” between the petitioners, allegations of

neglect of the children and/or the petitioners’ home, and any additional allegations which

may have developed during the course of these proceedings. Further, the circuit court is
                                         23
directed to hold proceedings immediately upon remand for purposes of restoring custody

to petitioners. However, before the children are returned to petitioners, in light of the

Court’s foregoing concerns, the circuit court is directed to 1) undertake any measures

necessary to preliminarily ensure that Matthew H. and April B. can currently provide the

children with a fit and suitable home; and 2) address the most recent substance abuse

allegations against Matthew H., including but not limited to any drug testing protocols it

deems necessary pending further proceedings, if any.



   2. Deficiencies in Dispositional Findings

              Finally, in review of the circuit court’s disposition and order, we are once

again compelled to remind courts that “[i]n a contest involving the custody of an infant

the welfare of the child is the polar star by which the discretion of the court will be

guided.” Syl. Pt. 2, State ex rel. Lipscomb v. Joplin, 131 W.Va. 302, 47 S.E.2d 221

(1948). We note that the circuit court’s disposition order appears largely perfunctory16

and further that the disposition hearing was geared more toward castigating and

punishing the petitioners rather than engaging in any meaningful analysis of the best

interests of the children. The failure of this most critical analysis is mirrored in the

deficiencies contained in the order itself.

       16
         In particular, most of the orders entered in this matter appear to have been
assembled pro forma and are lacking in supporting findings. Most critically, however,
the disposition order contains no particularized factual findings regarding the
improvement period and makes only conclusory statements to partially attempt to track
the language of West Virginia Code § 49-6-5(a)(6) (2011), as discussed more fully infra.


                                              24
              This Court has held:

              Where a trial court order terminating parental rights merely
              declares that there is no reasonable likelihood that a parent
              can eliminate the conditions of neglect, without explicitly
              stating factual findings in the order or on the record
              supporting such conclusion, and fails to state statutory
              findings required by West Virginia Code § 49–6–5(a)(6)
              (1998) (Repl. Vol. 2001) on the record or in the order, the
              order is inadequate.

Syl. Pt. 4, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620. We note that the

disposition order only summarily states that “there is no reasonable likelihood that the

condition of neglect or abuse can be substantially corrected in the near future,”17 with no

findings in support of this critical conclusion. Moreover, the remaining findings required

by West Virginia Code § 49-6-5(a)(6) are entirely absent including: 1) why continuation

in the home is not in the best interests of the children; 2) why reunification is not in the

best interests of the children; and 3) a description of the efforts made by the DHHR to

preserve and reunify the family.18 We again caution the circuit courts that “[t]ermination

of parental rights [is] the most drastic remedy under the statutory provision covering the



       17
           We recognize that the transcript of the disposition hearing contained slightly
more detail than the disposition order, but note that the circuit court’s conclusions were
still lacking in factual findings and support. But see In re Jamie Nicole H., 205 W. Va.
176, 517 S.E.2d 41 (1999) (upholding termination where transcript, rather than order,
supported finding that there was no reasonable likelihood conditions could be corrected).
       18
         The circuit court’s findings in this particular regard would have proven helpful
given the testimony given by the DHHR caseworker regarding April B.’s failure to leave
Matthew H.

                                            25
disposition of neglected children” and must be supported by adequate findings. Syl. Pt.

2, in part, In re R.J.M., 164 W. Va. 496, 266 S.E.2d 114 (1980).           The statutory

requirements are designed to ensure that this most serious remedy is adequately justified

and not utilized improvidently.



                                  IV. CONCLUSION

             Based upon the foregoing, we reverse the October 3, 2011 and September

12, 2012, orders of the Circuit Court of Gilmer County and remand this matter for

amendment of the petition, as appropriate, and further proceedings consistent with this

opinion.



                                                 Reversed and remanded with directions.




                                           26